CHASE, Circuit Judge.
The United States brought this civil action under Sec. 7 of the Sherman Act, 15 U.S.C.A. § IS note, against eighteen defendants to recover treble damages because of injuries resulting from an alleged unlawful agreement as to uniform prices charged the government for automobile tires it purchased. The defendants moved to dismiss on the ground that the government is not a person within the meaning of the word in Sec. 7 as defined in Sec. 8 of the Sherman Act, 15 U.S.C.A. § 7. The motion was granted and this appeal was *414taken from the order dismissing the complaint.
Sec. 7 is as follows: “Sec. 7. Any person who shall be injured in his business or property by any other person or corporation by reason of anything forbidden or declared to be unlawful by this act, may sue therefor in any district court of the United States in the district in which the defendant resides or is found, without respect to the amount in controversy, and shall recover threefold the damages by him sustained, and the costs of suit, including a reasonable attorney’s fee.”
Such a civil action as this was not formerly attempted by the government which was content to confine its activities to the other aspects of the statute. Yet there is no express provision denying it the right to sue for civil injuries it has sustained because of violations of the statute and the order below must be held right or wrong in accordance with a correct determination of whether or not the word “person” in Sec. 7 embraces the government.
Considerable light is thrown on that subject by the definition of “person” found in Sec. 8, 15 U.S.C.A. § 7. It provides that: “The word ‘person,’ or ‘persons,’ wherever used in section 1, 2, 3, or 15 of this chapter shall be deemed to include corporations and associations existing under or authorized by the laws of either the United States, the laws of any Territories, the laws of any State, or the laws of any foreign country.”
Ordinarily the word person in a statute does not include the government. United States v. Fox, 94 U.S. 315, 24 L.Ed. 192. Nor does Sec. 8 bring the government within the statutory meaning of the word unless the United States is a corporation existing under the laws therein mentioned. Obviously, the only such laws under which it could possibly so exist are the laws of the United States. None of what are commonly known as laws of the United States, however, brought the government into being or authorized its existence. On the contrary, they exist because of it.
It exists as a government of delegated powers by virtue of the constitution and while that is sometimes classed as among the laws of the United States in that it may be said to be the supreme law of the land it is not of a kind with specific laws passed in accordance with its provisions which relate to the creation, existence and control of corporate bodies. In the constitution itself a distinction is made between the judicial power arising under it and under the laws of the United States. Art. Ill, Sec. 2. See also Art. VI. The distinction has had judicial recognition. New Orleans, M. & T. Railroad Co. v. Mississippi, 102 U.S. 135, 26 L.Ed. 96. The corporations and associations which are included in the word “person” by See. 8 of the Sherman Act as existing under or authorized by the laws of the United States must be those which could not exist except by virtue of laws other than the constitution. The federal government cannot be among those for there were no such laws until after the United States was in existence.
Nor is there any reason appearing from the language of the Sherman Act to give support to the thought that Congress intended to give the government the right to sue under Sec. 7. There is ample reason here, as there was in Davis v. Pringle, 268 U.S. 315, 316, 45 S.Ct. 549, 550, 69 L.Ed. 974, where the meaning of the word “person” as used in Sec. 64, sub. a (5) of the Bankruptcy Act, 11 U.S.C.A. § 104, sub. a (5), was under consideration, for saying that if Congress had intended to include the government in Sec. 7 the “ordinary dignities of speech would have led to the' mention of the United States.” Moreover, the Act has heretofore been construed uniformly to give the government power to prosecute criminally and to secure injunctions and to give private parties by Sec. 7 the right to recover civil damages for injuries. Piddock v. Harrington, C.C., 64 F. 821; Greer, Mills & Co. v. Stoller, C.C., 77 F. 1; United States v. Patterson, D.C., 201 F. 697; General Investment Co. v. Lake Shore & Michigan So. Ry. Co., 260 U.S. 261, 43 S.Ct. 106, 67 L.Ed. 244. Furthermore, if the federal government is included in the word “person” as one who may sue civilly for damages it must be included in the phrase “any other person or corporation” in the same section as one who may be sued; for there is absolutely nothing to indicate that Congress intended to use the same word twice in the same section without having its meaning the same in each instance. The argument in support of the government’s position is not only novel but proves too much when it leads to the imposition of such a liability by indirection.
Affirmed.